DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment received on 03/11/2021 has been reviewed and considered with the following results: 
As to the objections to the specification, Applicants’ amendment has overcome the objections, as such; the objections have been withdrawn.
As to the Double Patenting rejections to the Claims, Applicants’ terminal disclaimer filed on 03/11/2021 has been approved, as such; the rejections have been withdrawn.

Terminal Disclaimer
The terminal disclaimers filed on 03/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Numbers 10,050,616; which issued on August 14, 2018; have been reviewed and is accepted.  The terminal disclaimers have been recorded.

REASON FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
The previously rejected claims are now allowable over the applied prior art in view of the amendment of the claims and remarks in support thereof presented in the response filed on 03/11/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-2721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        March 20, 2021